EXHIBIT 10.1

 
[logo.jpg]

 


GENERAL TERMS AGREEMENT


between




Spirit AeroSystems, Incorporated
Tulsa Facility


and


LMI Aerospace, Incorporated






Spirit AeroSystems-GTA-T5P2-YB001851
Amendment 1










--------------------------------------------------------------------------------


 
[logo.jpg]

TABLE OF CONTENTS
TITLE PAGE
TABLE OF CONTENTS
AMENDMENT PAGE
RECITAL PAGE


1.0
DEFINITIONS
6
     
2.0
ORDERING
7
 
2.1
Issuance of Orders
7
 
2.2
Acceptance of Orders
7
 
2.3
Written Authorization to Proceed
7
     
3.0
TITLE AND RISK OF LOSS
8
     
4.0
DELIVERY
8
 
4.1
Schedule
8
 
4.2
Reserved
9
 
4.3
Notice of Labor Negotiations
9
     
5.0
ON-SITE REVIEW AND RESIDENT REPRESENTATIVES
9
 
5.1
Review
9
 
5.2
Resident Representatives
9
     
6.0
CREDIT OFFICE VISIBILITY
10
     
7.0
PACKING AND SHIPPING
10
 
7.1
General
10
   
7.1.1
Shipping Documentation
11
   
7.1.2
Insurance
11
   
7.1.3
Shipping Container Labels
11
   
7.1.4
Carrier Selection
11
   
7.1.5
Invoices
11
   
7.1.6
Noncompliance
11
 
7.2
Barcode Marking and Shipping
12
     
8.0
QUALITY ASSURANCE, INSPECTION, REJECTION, & ACCEPTANCE
12
 
8.1
Controlling Document
12
 
8.2
Seller's Inspection
12
   
8.2.1
Seller's Disclosure
12
   
8.2.2
Seller’s Acceptance
13
 
8.3
Spirit AeroSystem, Inc. Inspection and Rejection
13
 
8.4
Rights of Spirit AeroSystem's Customers and Regulators to Perform Inspections,
Surveillance, and Testing
14
 
8.5
Retention of Records
14
 
8.6
Inspection
15
 
8.7
Reserved
15
 
8.8
Regulatory Approvals
15

 
 
 
2




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
 
9.0
EXAMINATION OF RECORDS
16
     
10.0
CHANGES
16
 
10.1
Changes Clause
16
     
11.0
GENERAL & INTERNATIONAL REQUIREMENTS
17
 
11.1
Language
17
 
11.2
Currency
17
 
11.3
Import/Export
18
     
12.0
TERMINATION FOR CONVENIENCE
19
 
12.1
Basis for Termination; Notice
19
 
12.2
Termination Instructions
19
 
12.3
Seller's Claim
20
 
12.4
Failure to Submit a Claim
20
 
12.5
Partial Termination
20
 
12.6
Product Price
20
 
12.7
Exclusions or Deductions
21
 
12.8
Partial Payment/Payment
21
 
12.9
Seller's Accounting Practices
21
 
12.10
Records
21
     
13.0
CANCELLATION FOR DEFAULT
21
 
13.1
Events of Default
21
 
13.2
Remedies
22
     
14.0
EXCUSABLE DELAY
24
     
15.0
SUSPENSION OF WORK
25
     
16.0
TERMINATION OR WRONGFUL CANCELLATION
25
     
17.0
ASSURANCE OF PERFORMANCE
25
     
18.0
RESPONSIBILITY FOR PROPERTY
26
     
19.0
LIMITATION OF SELLER'S RIGHT TO ENCUMBER ASSETS
26
     
20.0
PROPRIETARY INFORMATION AND ITEMS
27
     
21.0
COMPLIANCE
28
 
21.1
Compliance With Laws
28
 
21.2
Government Requirements
28
 
21.3
Ethic Requirements/Code of Conduct
28
     
22.0
INTEGRITY IN PROCUREMENT
29
     
23.0
UTILIZATION OF SMALL BUSINESS CONCERNS
29

 
 
3




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------



 
[logo.jpg]
 
24.0
SPIRIT AEROSYSTEMS' RIGHTS IN SELLER'S PATENTS, COPYRIGHTS, TRADE SECRETS, AND
TOOLING
29
     
25.0
TERMINATION OF AIRPLANE PROGRAM
30
 
25.1
Program Termination
30
 
25.2
Termination Liability
31
       
26.0
PUBLICITY
31
       
27.0
PROPERTY INSURANCE
31
 
27.1
Insurance
31
 
27.2
Certificate of Insurance
32
 
27.3
Notice of Damage or Loss
32
     
28.0
RESPONSIBILITY FOR PERFORMANCE
32
 
28.1
Subcontracting
33
 
28.2
Reliance
33
 
28.3
Assignment
33
     
29.0
NON-WAIVER/PARTIAL INVALIDITY
33
     
30.0
HEADINGS
34
     
31.0
RESERVED
34
     
32.0
RESERVED
34
     
33.0
DISPUTES
34
     
34.0
RESERVED
34
     
35.0
TAXES
34
 
35.1
Inclusion of Taxes in Price
34
 
35.2
Litigation
35
 
35.3
Rebates
35
     
36.0
INDUSTRIAL PARTICIPATION
35





4




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL





--------------------------------------------------------------------------------




[logo.jpg]

AMENDMENTS


Amend
Number
Description
Date
Approval
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Revised Seller’s name on Cover Page, Pages 6 and 36 and Footer (Was: Leonard’s
Metal, Incorporated; Is: LMI Aerospace, Incorporated)
 
Revised Section 28.3, Page 33 & 34
03-28-06
 
 
 
03-28-06
KEL/RKF
 
 
 
KEL/RKF





5




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL





--------------------------------------------------------------------------------




[logo.jpg]

 
GENERAL TERMS AGREEMENT




RELATING TO




Spirit AeroSystems, Incorporated
Tulsa Facility


 
THIS GENERAL TERMS AGREEMENT (“GTA”) is entered into as of 14 October 2005, by
and between LMI Aerospace, Incorporated, a Missouri State corporation, with its
principal office in St. Louis, MO, ("Seller"), and Spirit AeroSystems,
Incorporated (Spirit AeroSystems) a Delaware corporation . Hereinafter, the
Seller and Spirit AeroSystems may be referred to jointly as “Parties” hereto.


Now, therefore, in consideration of the mutual covenants set forth herein, the
Parties agree as follows


AGREEMENTS
 
1.0  Definitions
 
 
The definitions set forth below shall apply to this GTA, any Order, and any
related Special Business Provisions ("SBP") (collectively "the Agreement").
Words importing the singular shall also include the plural and vice versa.
 

A.  
"Customer" means any manufacturer, owner, lessee or operator of an aircraft or
commodity, or designee of such manufacturer, owner, lessee or operator.

 

B.  
"FAA" means the United States Federal Aviation Administration or any successor
agency thereto.

 

C.  
"FAR" means the Federal Acquisition Regulations in effect on the date of this
Agreement.

 

D.  
"Procurement Representative" means the individual designated by Spirit
AeroSystems as being primarily responsible for interacting with Seller regarding
this Agreement or any Order.

 

E.  
"Order" means each purchase contract and purchase order issued by Spirit
AeroSystems and either accepted by Seller under the terms of this GTA and SBP or
issued within Spirit AeroSystems’ authority under this GTA and SBP.

 
6




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------



 
[logo.jpg]
 

F.  
"Product" means goods, including components and parts thereof, services,
documents, data, software, software documentation and other information or items
furnished or to be furnished to Spirit AeroSystems under any Order, including
Tooling, except for Rotating Use Tooling.
 

G.  
"Tooling" means all tooling, used in production or inspection of Products,
either provided to Seller or supplied by Seller whereby Spirit AeroSystems
agrees to pay Seller for the manufacture of the tooling.

 
2.0  Ordering
 
 
2.1  Issuance of Orders
 
 
Spirit AeroSystems may issue Orders to Seller from time to time. Each Order
shall contain a description of the Products ordered, a reference to the
applicable specifications, drawings or supplier part number, the quantities and
prices, the delivery schedule, the terms and place of delivery and any special
conditions.
 
Each Order shall be governed by and be deemed to include the provisions of this
GTA and SBP. Any other Order terms and conditions, which conflict with this
Agreement, do not apply unless specifically agreed to in writing by the Parties.
 
2.2  Acceptance of Orders 
 
 
Each Order is Spirit AeroSystems’ offer to Seller and acceptance is strictly
limited to its terms, unless specifically agreed to in writing by the
Procurement Representative of Spirit AeroSystems. Spirit AeroSystems objects to,
and is not bound by, any terms or condition that differs from or adds to the
Order. Seller's commencement of performance or acceptance of the Order in any
manner shall conclusively evidence Seller's acceptance of the Order as written.
Any rejection by Seller of an Order shall specify the reasons for rejection and
any changes or additions that would make the Order acceptable to Seller;
provided, however, that Seller may not reject any Order for reasons inconsistent
with the provisions of this Agreement or the applicable SBP.
 
2.3  Written Authorization to Proceed
 
 
7




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
Spirit AeroSystems’ Procurement Representative may give written or electronic
authorization to Seller to commence performance before Spirit AeroSystems issues
an Order. If Spirit AeroSystems’ authorization specifies that an Order will be
issued, Spirit AeroSystems and Seller shall proceed as if an Order had been
issued. This Agreement, the applicable SBP and the terms stated in the
authorization shall be deemed to be a part of Spirit AeroSystems’ offer and the
Parties shall promptly and in good faith agree on any open Order terms. If
Spirit AeroSystems does not specify in its authorization that an Order shall be
issued, Spirit AeroSystems’ obligation is strictly limited to the terms of the
authorization.
 
If Seller commences performance before an Order is issued or without receiving
Spirit AeroSystems’ prior authorization to proceed, such performance shall be at
Seller's risk and expense.
 
3.0   Title and Risk of Loss
 
 
Except as otherwise agreed to by the Parties, title to and risk of any loss of
or damage to the Products shall pass at the F.O.B. or INCOTERM point as
specified in the applicable Order, except for loss or damage thereto resulting
from Seller's fault or negligence.
 
4.0  Delivery
 
 
4.1  Schedule
 
 
Seller shall strictly adhere to the shipment, delivery or completion schedules
specified in the Order. In the event of any anticipated or actual delay,
including but not limited to delays attributed to labor disputes, Seller shall:
(i) promptly notify Spirit AeroSystems in writing of the reasons for the delay
and the actions being taken to overcome or minimize the delay; and (ii) provide
Spirit AeroSystems with a written recovery schedule. If Spirit AeroSystems
requests, Seller shall, at Seller’s expense, ship via air or other expedited
routing to avoid the delay or minimize it as much as possible. Seller shall not
deliver Products prior to the scheduled delivery dates unless authorized by
Spirit AeroSystems.
 
Spirit AeroSystems shall, at no additional cost to Spirit AeroSystems, retain
goods furnished in excess of the specified quantity or in excess of any
allowable overage unless, within forty-five (45) days of shipment, Seller
requests return of such excess. In the event of such request, Seller shall
reimburse Spirit AeroSystems for reasonable costs associated with storage and
return of excess.
 
If Products are manufactured with reference to Spirit AeroSystems Proprietary
Information or Materials, Seller agrees that pursuant to the Proprietary
Information and Items article of this Agreement, it will not sell or offer such
Products for sale to anyone other than Spirit AeroSystems without Spirit
AeroSystems prior written consent.
 
8




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
4.2  Reserved
 
 
4.3  Notice of Labor Negotiations
 
 
When requested by Spirit AeroSystems, Seller will provide status on labor
contracts and pending negotiations, including that of Seller’s subcontractors or
suppliers, except as may be prohibited by law.
 
5.0  On-Site Review and Resident Representatives
 
 
5.1  Review
 
 
Seller hereby grants, and shall cause any of its subcontractors or suppliers to
grant, to Spirit AeroSystems the right to visit the facility of Seller or any of
its subcontractors or suppliers during operating hours to review progress and
performance with respect to production, schedule, cost, quality and protection
of Spirit AeroSystems’ proprietary rights under any Order. Any Spirit
AeroSystems representative shall be allowed access to all areas used for the
performance of the Agreement. Such access shall be subject to the regulations of
any governmental agency regarding admissibility and movement of personnel on the
premises of Seller or any of its subcontractors or suppliers.
 
Spirit AeroSystems shall notify Seller prior to any visit. Such notice shall
contain the names, citizenship and positions of the visiting personnel and the
duration and purpose of such visit.
 
5.2  Resident Representatives
 
 
Spirit AeroSystems may, in its sole discretion, and for such period, as it deems
necessary, locate resident personnel ("Resident Team") at Seller's facility to
assist or support Seller. The Resident Team shall function under the direction
of a resident Spirit AeroSystems manager, if appropriate, or a manager located
at Spirit AeroSystems who will supervise Resident Team activities.
 
The Resident Team shall be allowed access to or to review, as the case may be,
all work areas, program status reports and management reviews used for or
relating to Seller's performance of the Agreement.
 
Seller shall supply the Resident Team with office space, desks, facsimile
machines, telephones, high-speed access to internet services (if available from
local providers), stationery supplies, filing cabinets, communication
facilities, secretarial services and
 
9




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
any other items reasonably requested by Spirit AeroSystems. A reasonable portion
of the Resident Team's working area shall be dedicated to space for private
telephone calls, meetings and similar Spirit AeroSystems activities. All costs
and expenses for such facilities and services, if required, shall be paid by
Seller.
 
Notwithstanding such access and review, Seller remains solely responsible for
performing in accordance with each Order.
 
6.0  Credit Office Visibility (Parent Company Guarantee?)
 
 
If requested, Seller shall provide financial data, on a quarterly basis, or as
requested to the Boeing Corporate Credit Office for credit and financial
condition reviews. Said data shall include but not be limited to balance sheets,
schedule of accounts payable and receivable, major lines of credit, creditors,
income statements (profit and loss), cash flow statements, firm backlog, and
headcount. Copies of such data are to be made available within 72 hours of any
written request by Boeing’s Corporate Credit Office. Spirit AeroSystems and
Boeing shall treat all such information as confidential.
 
7.0  Packing and Shipping
 
 
7.1  General
 
 
Seller shall pack the Products to prevent damage and deterioration taking into
account method of shipment, location of shipment and destination of receipt, as
well as time associated with shipment. Seller shall comply with carrier tariffs.
Unless the Order specifies otherwise, the price for Products sold place of
destination shall include shipping charges. Unless otherwise specified in the
Order, Products sold place of origin or shipment shall be forwarded collect. For
Products shipped domestically, Seller shall make no declaration concerning the
value of the Products shipped, except on the Products where the tariff rating is
dependent upon released or declared value. In such event, Seller shall release
or declare such value at the maximum value within the lowest rating. Spirit
AeroSystems may charge Seller for damage to or deterioration of any Products
resulting from improper packing or packaging. Seller shall comply with any
special instructions stated in the applicable Order. Upon Spirit AeroSystems’
request, Seller will identify packaging charges showing material and labor costs
for container fabrication.
 
10




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
7.1.1  Shipping Documentation
 
 
Shipments by Seller or its subcontractors or suppliers must include packing
sheets. Each packing sheet must include at a minimum the following: a) Seller's
name, address, phone number; and supplier code number b) Order and item number;
c) ship date for the Products; d) total quantity shipped and quantity in each
container, if applicable; e) legible packing slip number; f) nomenclature; g)
unit of measure; h) “ship to” information if other than Spirit AeroSystems; i)
warranty data and certification, as applicable; j) rejection tag, if applicable;
k) Seller's certification that Products comply with Order requirements; and, l)
identification of optional material used, if applicable. A shipment containing
hazardous and non-hazardous materials must have separate packing sheets for the
hazardous and non-hazardous materials. Items shipped on the same day will be
consolidated on one bill of lading or airbill, unless Spirit AeroSystems’
Procurement Representative authorizes otherwise. The shipping documents will
describe the material according to the applicable classification or tariff
rating. The total number of shipping containers will be referenced on all
shipping documents. Originals of all government bills of lading will be
surrendered to the origin carrier at the time of shipment.
 
7.1.2  Insurance
 
 
Seller will not insure any shipment designated origin or place of shipment
unless authorized by Spirit AeroSystems. 
 
7.1.3  Shipping Container Labels
 
 
Seller will label each shipping container with the Order number and the number
that each container represents of the total number being shipped (e.g., Box 1 of
2, Box 2 of 2).
 
7.1.4  Carrier Selection
 
 
Spirit AeroSystems will select the carrier and mode of transportation for all
shipments where freight costs will be charged to Spirit AeroSystems.
 
7.1.5  Invoices
 
 
Seller will include copies of documentation supporting prepaid freight charges
(e.g., carrier invoices or shipping log/manifest), if any, with its invoices.
 
7.1.6  Noncompliance
 
 
If Seller is unable to comply with the shipping instructions in an Order, Seller
will contact Spirit AeroSystems’ Traffic Management Department or Spirit
AeroSystems’ Procurement Representative.
 
11




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
7.2  Barcode Marking and Shipping
 
 
For Orders from Spirit AeroSystems locations that have approved Seller to
utilize barcode labeling for shipping and packaging, Seller shall mark and
package such shipments in accordance with the applicable barcode requirements
for that location. Where approved and pursuant to applicable specifications,
Seller will utilize barcoding technology for part marking Products.
 
8.0  QUALITY ASSURANCE, INSPECTION, REJECTION, & ACCEPTANCE
 
 
8.1  Controlling Document
 
 
The controlling quality assurance document for Orders shall be as set forth in
the SBP.
 
8.2  Seller's Inspection
 
 
Seller shall inspect or otherwise verify that all Products, including those
components procured from or furnished by subcontractors or suppliers or Spirit
AeroSystems, comply with the requirements of the Order prior to shipment. Seller
shall be responsible for all tests and inspections of the Product during
receiving, manufacture and Seller's final inspection. Seller agrees to furnish
copies of test and/or control data upon request from Spirit AeroSystems’
Procurement Representative.
 
8.2.1  Seller's Disclosure
 
 
Seller shall provide written notification to Spirit AeroSystems within one
business day when a nonconformance is determined to exist, or is suspected to
exist, on Product already delivered to Spirit AeroSystems under any Order and
the following is known:
 

A.  
Affected process or Product number and name

 

B.  
Description of the problem (i.e., what it is and what it should be);

 

C.  
Quantity and dates delivered

 

D.  
Suspect/affected serial number(s) or date codes, when applicable.

 
The Seller shall notify the Spirit AeroSystems Procurement Representative and
the Spirit AeroSystems Procurement Quality Assurance Field Representative for
the Spirit AeroSystems location where the Product was delivered.
 
If the nonconforming condition has been previously identified by Spirit
AeroSystems, using a Nonconformance Record or other equivalent means and
requesting a corrective action response, the Seller shall notify the Spirit
AeroSystems investigator identified on the corrective action request that
additional Product is affected.
 
12




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
8.2.2  Seller’s Acceptance
 
 
Seller shall provide with all shipments the following evidence of acceptance by
its quality assurance department: (a) certified physical and metallurgical or
mechanical test reports where required by controlling specifications, or (b) a
signed, dated statement on the packing sheet certifying that its quality
assurance department has inspected the Products and they adhere to all
applicable drawings and/or specifications.
 
8.3  Spirit AeroSystems’ Inspection and Rejection
 
 
Spirit AeroSystems will accept the Products or give Seller notice of rejection
or revocation of acceptance (“rejection” herein), notwithstanding any payment,
prior test or inspection, or passage of title. No inspection, test delay or
failure to inspect or test or failure to discover any defect or other
nonconformance shall relieve Seller of any obligations under any Order or impair
any right or remedy of Spirit AeroSystems.
 
If Seller delivers non-conforming Products, Spirit AeroSystems may at its option
and at Seller’s expense (i) return the Products for credit or refund; (ii)
require Seller to promptly correct or replace the Products; (iii) correct the
Products; or, (iv) obtain replacement Products from another source. These
remedies are in addition to any remedies Spirit AeroSystems may have at law or
equity.
 
Seller shall not redeliver corrected or rejected goods without disclosing the
former rejection or requirement for correction. Seller shall disclose any
corrective action taken. Repair, replacement and other correction and redelivery
shall be completed within the original delivery schedule or such later time as
Procurement Representatives of Spirit AeroSystems may reasonably direct.
 
All costs and expenses and loss of value incurred as a result of or in
connection with nonconformance and repair, replacement or other correction may
be recovered from Seller by equitable price reduction or credit against amounts
that may be owed to Seller under this Agreement or otherwise.
 
Acceptance of any Product by Spirit AeroSystems following any repair or rework
pursuant to this Section 8.3 shall not alter or affect the obligations of Seller
or the rights of Spirit AeroSystems under SBP Section 6.1.
 
13




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
8.4 Rights of Spirit AeroSystems’ Customers and Regulators to Perform
Inspections, Surveillance, and Testing 
 
 
Spirit AeroSystems’ rights to perform inspections, surveillance and tests and to
review procedures, practices, processes and related documents related to quality
assurance, quality control, flight safety, and configuration control shall
extend to the Customers of Spirit AeroSystems that are departments, agencies or
instrumentalities of the United States Government and to the FAA and any
successor agency or instrumentality of the United States Government. Spirit
AeroSystems may also, at Spirit AeroSystems’ option, by prior written notice
from Spirit AeroSystems’ Procurement Representative, extend such rights to other
Customers of Spirit AeroSystems and to agencies or instrumentalities of other
governments equivalent in purpose to the FAA. Seller shall cooperate with any
such United States Government or Spirit AeroSystems directed inspection,
surveillance, test or review without additional charge to Spirit AeroSystems.
Nothing in any Order shall be interpreted to limit United States Government
access to Seller's facilities pursuant to law or regulation.
 
Where Seller is located in or subcontracts with a supplier or subcontractor
located in a country which does not have a bilateral airworthiness agreement
with the United States, Seller will obtain and maintain on file and require its
affected supplier(s) or subcontractor(s) to obtain and maintain on file, subject
to review by Spirit AeroSystems, a letter from the applicable government where
the Product or subcontracted element is to be manufactured stating that Spirit
AeroSystems and the FAA will be granted access to perform inspections,
surveillance and tests and to review procedures, practices, processes and
related documents related to quality assurance, quality control, flight safety,
and configuration control.
 
8.5  Retention of Records
 
 
Seller shall maintain, on file at the seller’s facility, Quality records
traceable to the conformance of product/part numbers delivered to Spirit
AeroSystems. Seller shall make such records available to regulatory authorities
and Spirit AeroSystems’ authorized representatives. Seller shall retain such
records for a period of not less than (7) seven years from the date of shipment
under each applicable order for all product/part numbers unless otherwise
specified on the order. Seller shall maintain all records related to the current
first article inspection (FAI) for (7) seven years past final delivery of the
last Product covered by the FAI.
 
At the expiration of such period, Spirit AeroSystems reserves the right to
request delivery of such records. In the event Spirit AeroSystems chooses to
exercise this right, Seller shall promptly deliver such records to Spirit
AeroSystems at no additional cost on media agreed to by both parties.
 
14




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
8.6  Inspection
 
 
At no additional cost to Spirit AeroSystems, Products may be subject to
inspection, surveillance and test at reasonable times and places, including
Seller’s subcontractors’ or suppliers’ locations. Spirit AeroSystems will
perform inspections; surveillance and tests so as not to unduly delay the work.
Seller shall maintain an inspection system acceptable to Spirit AeroSystems for
the Products purchased under any Order.
 
If Spirit AeroSystems performs an inspection or test on the premises of Seller
or its subcontractors or suppliers, Seller shall furnish and require its
subcontractors or suppliers to furnish, without additional charge, reasonable
facilities and assistance for the safe and convenient performance of these
duties.
 
Seller's documentation accompanying the shipment must reflect evidence of this
inspection.
 
8.7  Reserved
 
 
8.8  Regulatory Approvals
 
 
For aircraft regulated by the FAA or non-U.S. equivalent agency, regulatory
approval may be required for Seller to make direct sales (does not include
“direct ship” sale through Spirit AeroSystems) of modification or replacement
parts to owners/operators of type-certificated aircraft. Regulatory approval,
such as Parts Manufacturer Approval (PMA), is granted by the FAA or appropriate
non-U.S. equivalent regulatory agency. Seller agrees not to engage in any such
direct sales of Products under this Agreement without regulatory approval. Any
breach of this provision will be deemed a material breach of this Agreement. For
Seller proprietary parts, Seller agrees to notify Spirit AeroSystems of
application for PMA or other applicable regulatory approval and subsequent
approval or denial of same. Upon receipt of proof of PMA or other applicable
regulatory approval, Spirit AeroSystems may list Seller in the Illustrated Parts
Catalog as seller of that part.
 
15




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
9.0  EXAMINATION OF RECORDS
 
 
Seller shall maintain complete and accurate records showing the sales volume of
all Products. Such records shall support all services performed, allowances
claimed and costs incurred by Seller in the performance of each Order, including
but not limited to those factors which comprise or affect direct labor hours,
direct labor rates, material costs, burden rates and subcontracts. Such records
and other data shall be capable of verification through audit and analysis by
Spirit AeroSystems and be available to Spirit AeroSystems at Seller's facility
for Spirit AeroSystems’ examination, reproduction, and audit at all reasonable
times from the date of the applicable Order until three (3) years after final
payment under such Order. Seller shall provide assistance to interpret such data
if requested by Spirit AeroSystems. Such examination shall provide Spirit
AeroSystems with complete information regarding Seller's performance for use in
price negotiations with Seller relating to existing or future orders for
Products, including but not limited to negotiation of equitable adjustments for
changes and termination/obsolescence claims pursuant to GTA Section 10.0. Spirit
AeroSystems shall treat all information disclosed under this GTA Section as
confidential, unless required by U.S. Government contracting regulation(s).
 
10.0  CHANGES
 
 
10.1  Changes Clause
 
 
Spirit AeroSystems Procurement Representative may, without notice to sureties,
in writing direct changes within the general scope of this Agreement or an Order
in any of the following: (i) technical requirements and descriptions,
specifications, statement of work, drawings or designs; (ii) shipment or packing
methods; (iii) place of delivery, inspection or acceptance; (iv) reasonable
adjustments in quantities or delivery schedules or both; (v) amount of Spirit
AeroSystems-furnished property; and, if this contract includes services, (vi)
description of services to be performed; (vii) time of performance (i.e., hours
of the day, days of the week, etc.); and (viii) place of performance. Seller
shall comply immediately with such direction.
 
16




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
If such change increases or decreases the cost or time required to perform this
contract, Spirit AeroSystems and Seller shall negotiate an equitable adjustment
in the price or schedule, or both, to reflect the increase or decrease. Unless
otherwise agreed in writing, Seller must assert any claim for adjustment to
Spirit AeroSystems’ Procurement Representative in writing within twenty-five
(25) days and deliver a fully supported proposal to Spirit AeroSystems’
Procurement Representative within 60 days after Seller’s receipt of such
direction. SPIRIT AEROSYSTEMS shall modify the Order in writing accordingly.
Spirit AeroSystems may, at its sole discretion, consider any claim regardless of
when asserted. If Seller’s claim includes the cost of property made obsolete or
excess by the change, Spirit AeroSystems may direct the disposition of the
property. Spirit AeroSystems may examine Seller’s pertinent books and records to
verify the amount of Seller’s claim. Failure of the Parties to agree upon any
adjustment shall not excuse Seller from performing in accordance with Spirit
AeroSystems’ direction.
 
If Seller considers that Spirit AeroSystems’ conduct constitutes a change,
Seller shall notify Spirit AeroSystems’ Procurement Representative immediately
in writing as to the nature of such conduct and its effect upon Seller’s
performance. Pending direction from Spirit AeroSystems’ Procurement
Representative, Seller shall take no action to implement any such change.
 
11.0  GENERAL & INTERNATIONAL REQUIREMENTS 
 
 
11.1  Language
 
 
The Parties hereto have agreed that this Agreement be written in American
English only. Where Seller resides in Quebec, Canada, les parties aux presentes
tes ont convenu de rediger ce contrat en Anglais seulement. All contractual
documents and all correspondence, invoices, notices and other documents shall be
submitted in American English. Any necessary conversations shall be held in
English. Spirit AeroSystems shall determine whether measurements will be in the
English or Metric system or a combination of the two systems. When furnishing
documents to Spirit AeroSystems, Seller shall not convert measurements, which
Spirit AeroSystems has stated in an English measurement system into the Metric
system.
 
11.2  Currency
 
 
Unless specified elsewhere herein, all prices shall be stated in and all
payments shall be made in the currency of the United States of America (U.S.
Dollars). No adjustments to any prices shall be made for changes to or
fluctuations in currency exchange rates.
 
17




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
11.3  Import/Export
 
 

A.  
In performing the obligations of this Agreement, both Parties will comply with
United States export control and sanctions laws, regulations, and orders, as
they may be amended from time to time, applicable to the export and re-export of
goods, software, technology, or technical data (“Items”) or services, including
without limitation the Export Administration Regulations (“EAR”), International
Traffic in Arms Regulations (“ITAR”), and regulations and orders administered by
the Treasury Department’s Office of Foreign Assets Control (collectively,
“Export Control Laws”).

 

B.  
The Party conducting the export shall be responsible for obtaining the required
authorizations. The Party conducting the re-export shall be responsible for
obtaining the required authorizations. Each Party shall reasonably cooperate and
exercise reasonable efforts to support the other Party in obtaining any
necessary licenses or authorizations required to perform its obligations under
this Agreement.

 

C.  
The Party providing any Items under this Agreement shall, upon request, notify
the other Party of the Items’ Export Control Classification Numbers (“ECCNs”) as
well as the ECCNs of any components or parts thereof if they are different from
the ECCN of the Item at issue.

 

D.  
Each Party represents that (i) the Items, and the parts and components thereof,
it is providing under this Agreement are not “defense articles” as that term is
defined in 22 C.F.R. § 120.6 of the ITAR and (ii) the services it is providing
under this Agreement are not “defense services” as that term is defined in 22
C.F.R. § 120.9 of the ITAR. The Parties acknowledge that this representation
means that an official capable of binding the Party providing such Items knows
or has otherwise determined that such Items, and the parts and components
thereof, are not on the ITAR’s Munitions List at 22 C.F.R. §121.1. Each Party
agrees to reasonably cooperate with the other in providing, upon request of the
other Party, documentation or other information that supports or confirms this
representation.

 

E.  
To the extent that such Items, or any parts or components thereof, were
specifically designed or modified for a military end use or end user, the Party
providing such Items shall notify the other Party of this fact and shall also
provide the other Party with written confirmation from the United States
Department of State that such Items, and all such parts or components thereof,
are not subject to the jurisdiction of the ITAR.

 
18




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
12.0  TERMINATION FOR CONVENIENCE
 
 
12.1  Basis for Termination; Notice
 
 
Spirit AeroSystems may, from time to time terminate all or part of any Order
issued hereunder, by written notice to Seller. Any such written notice of
termination shall specify the effective date and the extent of any such
termination.
 
12.2  Termination Instructions
 
 
On receipt of a written notice of termination pursuant to GTA Section 12.1,
unless otherwise directed by Spirit AeroSystems, Seller shall:
 

A.  
Immediately stop work as specified in the notice;

 

B.  
Immediately terminate its subcontracts and purchase orders relating to work
terminated;

 

C.  
Settle any termination claims made by its subcontractors or suppliers; provided,
that Spirit AeroSystems shall have approved the amount of such termination
claims in writing prior to such settlement;

 

D.  
Preserve and protect all terminated inventory and Products;

 

E.  
At Spirit AeroSystems’ request, transfer title (to the extent not previously
transferred) and deliver to Spirit AeroSystems or Spirit AeroSystems’ designee
all supplies and materials, work-in-process, Tooling and manufacturing drawings
and data produced or acquired by Seller for the performance of this Agreement
and any Order, all in accordance with the terms of such request;

 

F.  
Be compensated for such items to the extent provided in GTA Section 12.3 below;

 

G.  
Take all reasonable steps required to return, or at Spirit AeroSystems’ option
and with prior written approval to destroy, all Spirit AeroSystems provided
Proprietary Information and Items, as set forth in GTA Section 20.0, in the
possession, custody or control of Seller or any of its subcontractors or
suppliers;

 

H.  
Take such other action as, in Spirit AeroSystems’s reasonable opinion, may be
necessary, and as Spirit AeroSystems shall direct in writing, to facilitate
termination of the Order; and

 

I.  
Complete performance of the work not terminated.

 
19




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
12.3  Seller's Claim
 
 
If Spirit AeroSystems terminates an Order in whole or in part pursuant to GTA
Section 12.1 above, Seller shall have the right to submit a written termination
claim to Spirit AeroSystems in accordance with the terms of this GTA Section
12.3. Such termination claim shall be asserted toSpirit AeroSystems within
forty-five (45) days and all documentation supporting said claim must be
asserted not later than six (6) months after Seller's receipt of the termination
notice and shall be in the form prescribed by Spirit AeroSystems. Such claim
must contain sufficient detail to explain the amount claimed, including detailed
inventory schedules and a detailed breakdown of all costs claimed separated into
categories (e.g., materials, purchased parts, finished components, labor,
burden, general and administrative), and to explain the basis for allocation of
all other costs. In no event shall claims for non-recurring engineering be
considered or paid by Spirit AeroSystems to Seller. With regard to the amount
compensatable to Seller under a termination pursuant to GTA Section 12.1 above,
Seller shall be entitled to compensation in accordance with and to the extent
allowed under the terms of FAR 52-249-2 paragraphs (e)-(i), (Sept 96) (as
published in 48 CFR § 52.249-2 approval 1996; without Alternates, unless
alternate clause date is called out on the Order) which is incorporated herein
by reference except "Government" and "Contracting Officer" shall mean Spirit
AeroSystems, "Contractor" shall mean Seller and "Contract" shall mean Order.
 
Seller shall indemnify Spirit AeroSystems and hold Spirit AeroSystems harmless
from and against (i) any and all claims, suits and proceedings against Spirit
AeroSystems by any subcontractor or supplier of Seller in respect of any such
termination and (ii) any and all costs, expenses, losses and damages incurred by
Spirit AeroSystems in connection with any such claim, suit or proceeding.
 
12.4  Failure to Submit a Claim
 
 
Notwithstanding any other provision of this GTA Section 12.0, if Seller fails to
submit a termination claim within the time period set forth above, Seller shall
be barred from submitting a claim and Spirit AeroSystems shall have no
obligation for payment to Seller under this GTA Section 12.0 except for those
Products previously delivered and accepted by Spirit AeroSystems.
 
12.5  Partial Termination
 
 
Any partial termination of an Order shall not alter or affect the terms and
conditions of the Order or any Order with respect to Products not terminated.
 
12.6  Product Price
 
 
Termination under this GTA Section 12.0 shall not result in any change to unit
prices for Products not terminated.
 
20




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
12.7  Exclusions or Deductions
 
 
The following items shall be excluded or deducted from any claim submitted by
Seller:
 

A.  
All unliquidated advances or other payments made by Spirit AeroSystems to Seller
pursuant to a terminated Order;

 

B.  
Any claim which Spirit AeroSystems has against Seller;

 

C.  
The agreed price for scrap allowance;

 

D.  
Except for normal spoilage and any risk of loss assumed by Spirit AeroSystems,
the agreed fair value of property that is lost, destroyed, stolen or damaged.

 
12.8  Partial Payment/Payment
 
 
Payment, if any, to be paid under this GTA Section 12.0 shall be made thirty
(30) days after settlement between the parties or as otherwise agreed to between
the parties. Spirit AeroSystems may make partial payments and payments against
costs incurred by Seller for the terminated portion of the Order. If the total
payments exceed the final amount determined to be due, Seller shall repay the
excess to Spirit AeroSystemsupon demand.
 
12.9  Seller's Accounting Practices
 
 
Spirit AeroSystems and Seller agree that Seller's "normal accounting practices"
used in developing the price of the Product(s) shall also be used in determining
the allocable costs at termination. For purposes of this GTA Section 12.9,
Seller's "normal accounting practices" refers to Seller's method of charging
costs as a direct charge, overhead expense, general administrative expense, etc.
 
12.10  Records
 
 
Unless otherwise provided in this Agreement or by law, Seller shall maintain all
financial records and documents relating to the terminated portion of the Order
for three (3) years after final settlement of Seller's termination claim.
 
13.0  CANCELLATION FOR DEFAULT
 
 
13.1  Events of Default
 
 
The occurrence of any one or more of the following events shall constitute an
"Event of Default".
 
21




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------



 
[logo.jpg]
 

A.  
Any failure by Seller to deliver, when and as required by this Agreement or any
Order, any Product, except as provided in GTA Section 14.0; or

 

B.  
Any failure by Seller to provide an acceptable Assurance of Performance within
the time specified in GTA Section 17.0, or otherwise in accordance with
applicable law; or,

 

C.  
Any failure by Seller to perform or comply with any obligation set forth in GTA
Section 20.0;or,

 

D.  
Seller is or has participated in the sale, purchase or manufacture of airplane
parts without the required approval of the FAA or appropriate non-U.S.
equivalent regulatory agency; or

 

E.  
Spirit AeroSystems revokes Seller’s Quality Assurance System approval, if
applicable; or,

 

F.  
Any failure by Seller to perform or comply with any obligation (other than as
described in the foregoing GTA Sections (13.1.A, 13.1.B, 13.1.C, 13.1.D and
13.1.E) set forth in this Agreement and such failure shall continue unremedied
for a period of ten (10) days or more following receipt by Seller of notice from
Spirit AeroSystems specifying such failure; or

 

G.  
(1) the suspension, dissolution or winding-up of Seller's business, (2) Seller's
insolvency, or its inability to pay debts, or its nonpayment of debts, as they
become due, (3) the institution of reorganization, liquidation or other such
proceedings by or against Seller or the appointment of a custodian, trustee,
receiver or similar Person for Seller's properties or business, (4) an
assignment by Seller for the benefit of its creditors, or (5) any action of
Seller for the purpose of effecting or facilitating any of the foregoing.

 
13.2  Remedies
 
 
If any Event of Default shall occur:
 

A.  
Cancellation

Spirit AeroSystems may, by giving written notice to Seller, immediately cancel
any Order, any SBP or the Agreement, in whole or in part, and Spirit AeroSystems
shall not be required after such notice to accept the tender by Seller of any
Products subject to the cancellation.
 

B.  
Cover

Spirit AeroSystems may manufacture, produce or provide, or may engage any other
persons to manufacture, produce or provide, any Products in substitution for the
Products to be delivered or provided by Seller. In addition to any other
remedies or damages available to Spirit AeroSystems hereunder or at law or in
 
22




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------



 
[logo.jpg]
 
equity, Spirit AeroSystems may recover from Seller the difference between the
price for each such Product and the aggregate expense, including, without
limitation, administrative and other indirect costs, paid or incurred bySpirit
AeroSystems to manufacture, produce or provide, or engage other persons to
manufacture, produce or provide, each such Product
 

C.  
Rework or Repair

Where allowed by the applicable regulatory authority, Spirit AeroSystems or its
designee may rework or repair any Product in accordance with GTA Section 8.3;
 

D.  
Setoff

Spirit AeroSystems shall, at its option, have the right to set off against and
apply to the payment or performance of any obligation, sum or amount owing at
any time to Spirit AeroSystems hereunder or under any Order, all deposits,
amounts or balances held by Spirit AeroSystems for the account of Seller and any
amounts owed by Spirit AeroSystems to Seller, regardless of whether any such
deposit, amount, balance or other amount or payment is then due and owing.
 

E.  
Tooling and other Materials

As partial compensation for the additional costs which Spirit AeroSystems will
incur as a result of the transfer of production capabilities from Seller to
Spirit AeroSystems or Spirit AeroSystems’ designee, Seller shall upon the
request of Spirit AeroSystems, transfer and deliver to Spirit AeroSystems
orSpirit AeroSystems‘ designee title to any or all (i) Tooling, (ii) Spirit
AeroSystems -furnished material, (iii) raw materials, parts, work-in-process,
incomplete or completed assemblies, and all other Products or parts thereof in
the possession or under the effective control of Seller or any of its
subcontractors or suppliers (iv) Proprietary Information and Materials of Spirit
AeroSystems including without limitation planning data, drawings and other
Proprietary Information and Materials relating to the design, production,
maintenance, repair and use of Tooling, in the possession or under the effective
control of Seller or any of its subcontractors or suppliers, in each case free
and clear of all liens, claims or other rights of any person.
 


Seller shall be entitled to receive from Spirit AeroSystems reasonable
compensation for any item accepted by Spirit AeroSystems which has been
transferred to Spirit AeroSystems pursuant to this GTA Section 13.2.E (except
for any item the price of which has been paid to Seller prior to such transfer);
provided, however, that such compensation shall not be paid directly to Seller,
but shall be accounted for as a setoff against any damages payable by Seller
toSpirit AeroSystems as a result of any Event of Default.
 

F.  
Remedies Generally

No failure on the part of Spirit AeroSystems in exercising any right or remedy
hereunder, or as provided by law or in equity, shall impair, prejudice or
constitute
 
23




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
 
a waiver of any such right or remedy, or shall be construed as a waiver of any
Event of Default or as acquiescence therein. No single or partial exercise of
any such right or remedy shall preclude any other or further exercise thereof or
the exercise of any other right or remedy. No acceptance of partial payment or
performance of any of Seller's obligations hereunder shall constitute a waiver
of any Event of Default or a waiver or release of payment or performance in full
by Seller of any such obligation. All rights and remedies of Spirit AeroSystems
hereunder and at law and in equity shall be cumulative and not mutually
exclusive and the exercise of one shall not be deemed a waiver of the right to
exercise any other. Nothing contained in this Agreement shall be construed to
limit any right or remedy of Spirit AeroSystems now or hereafter existing at law
or in equity.
 
14.0  EXCUSABLE DELAY
 
 
If delivery of any Product is delayed by unforeseeable circumstances beyond the
control and without the fault or negligence of Seller or of its suppliers or
subcontractors (any such delay being hereinafter referred to as "Excusable
Delay"), the delivery of such Product shall be extended for a period to be
determined by Spirit AeroSystems after an assessment by Spirit AeroSystems of
alternative work methods. Excusable Delays may include, but are not limited to,
acts of God, war, terrorist acts, riots, acts of government, fires, floods,
epidemics, quarantine restrictions, freight embargoes, strikes or unusually
severe weather, but shall exclude Seller's noncompliance with any legal
requirement as required by GTA Section 21.0 “Compliance with Laws”. However, the
above notwithstanding, Spirit AeroSystems expects Seller to continue production,
recover lost time and support all schedules as established under this Agreement
or any Order. Therefore, it is understood and agreed that (i) delays of less
than two (2) days duration shall not be considered to be Excusable Delays unless
such delays shall occur within thirty (30) days preceding the scheduled delivery
date of any Product and (ii) if delay in delivery of any Product is caused by
the default of any of Seller's subcontractors or suppliers, such delay shall not
be considered an Excusable Delay unless the supplies or services to be provided
by such subcontractor or supplier are not obtainable from other sources in
sufficient time to permit Seller to meet the applicable delivery schedules. If
delivery of any Product is delayed by any Excusable Delay for more than three
(3) months, Spirit AeroSystems may, without any additional extension, cancel all
or part of any Order with respect to the delayed Products, and exercise any of
its remedies in accordance with GTA Section 13.2, provided however, that Spirit
AeroSystems shall not be entitled to monetary damages or specific performance to
the extent Seller's breach is the result of an Excusable Delay.
 
 
 
24




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
15.0  SUSPENSION OF WORK 
 
 
Spirit AeroSystems may at any time, by written order to Seller, require Seller
to stop all or any part of the work called for by any Order for up to one
hundred twenty (120) days hereafter referred to as a "Stop Work Order" issued
pursuant to this GTA Section 15.0. On receipt of a Stop Work Order, Seller shall
promptly comply with its terms and take all reasonable steps to minimize the
occurrence of costs arising from the work covered by the Stop Work Order during
the period of work stoppage. Within the period covered by the Stop Work Order
(including any extension thereof) Spirit AeroSystems shall either (i) cancel the
Stop Work Order or (ii) terminate or cancel the work covered by the Stop Work
Order in accordance with the provisions of GTA Section 12.0 or 13.0. In the
event the Stop Work Order is canceled by Spirit AeroSystems or the period of the
Stop Work Order (including any extension thereof) expires, Seller shall promptly
resume work in accordance with the terms of the Agreement.
 
16.0     TERMINATION OR WRONGFUL CANCELLATION
 
 
Spirit AeroSystems shall not be liable for any loss or damage resulting from any
termination pursuant to GTA Section 12.1, except as expressly provided in GTA
Section 12.3 or any cancellation under GTA Section 13.0 except to the extent
that such cancellation shall have been determined to have been wrongful, in
which case such wrongful cancellation shall be deemed a termination pursuant to
GTA Section 12.1 and therefore, Spirit AeroSystems’ liability shall be limited
to the payment to Seller of the amount or amounts identified in GTA Section
12.3.
 
17.0  ASSURANCE OF PERFORMANCE
 
 

A.  
Seller to Provide Assurance

If Spirit AeroSystems determines, at any time or from time to time, that it is
not sufficiently assured of Seller's full, timely and continuing performance
hereunder, or if for any other reason Spirit AeroSystems has reasonable grounds
for insecurity, Spirit AeroSystems may request, by notice to Seller, written
assurance (hereafter an "Assurance of Performance") with respect to any specific
matters affecting Seller's performance hereunder, that Seller is able to perform
all of its respective obligations under any Order when and as specified herein.
Each Assurance of Performance shall be delivered by Seller to Spirit AeroSystems
as promptly as possible, but in any event no later than ten (10) calendar days
following Spirit AeroSystems’ request therefore and each Assurance of
Performance shall be accompanied by any information, reports or other materials,
prepared by Seller, as Spirit AeroSystems may reasonably request. Except as to
payment for accepted goods, Spirit AeroSystems may suspend all or any part of
Spirit AeroSystems’ performance hereunder until Spirit AeroSystems receives an
Assurance of Performance from Seller satisfactory in form and substance to
Spirit AeroSystems.
 
25



General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------



 
[logo.jpg]
 
 

B.  
Meetings and Information

Spirit AeroSystems may request one or more meetings with senior management or
other employees of Seller for the purpose of discussing any request by Spirit
AeroSystems for Assurance of Performance or any Assurance of Performance
provided by Seller. Seller shall make such persons available to meet with
representatives of Spirit AeroSystems as soon as may be practicable following a
request for any such meeting by Spirit AeroSystems and Seller shall make
available to Spirit AeroSystems any additional information, reports or other
materials in connection therewith as Spirit AeroSystems may reasonably request.
 
18.0  RESPONSIBILITY FOR PROPERTY
 
 
Seller shall clearly mark, maintain an inventory of, and keep segregated or
identifiable all of Spirit AeroSystems’ property and all property to which
Spirit AeroSystems has acquired an interest. Seller assumes all risk of loss,
destruction or damage of such property while in Seller’s or its subcontractors’
or suppliers’ possession, custody or control. Upon request, Seller shall provide
Spirit AeroSystems with adequate proof of insurance against such risk of loss.
Seller shall not use such property other than in performance of an Order without
prior written consent from Spirit AeroSystems. Seller shall notify Spirit
AeroSystems’ Procurement Representative if Spirit AeroSystems’ property is lost,
damaged or destroyed. As directed by SPIRIT Spirit AeroSystems, upon completion,
termination or cancellation of the agreement or any Order, Seller shall deliver
such property, to the extent not incorporated in delivered end products, to
Spirit AeroSystems in good condition subject to ordinary wear and tear and
normal manufacturing losses. Nothing in this GTA Section 18.0 limits Seller’s
use, in its direct contracts with the Government, of property in which the
Government has an interest.
 
19.0  LIMITATION OF SELLER'S RIGHT TO ENCUMBER ASSETS
 
 
Seller warrants to Spirit AeroSystems that it has good title to all inventory,
work-in-process, tooling and materials to be supplied by Seller in the
performance of its obligations under any Order. Pursuant to the provisions of
such Order, Seller will transfer to Spirit AeroSystems title to such inventory,
work-in-process, tooling and materials whether transferred separately or as part
of any Product delivered under the Order, free of any liens, charges,
encumbrances or rights of others.
 
26




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
20.0  PROPRIETARY INFORMATION AND ITEMS
 
 
Spirit AeroSystems and Seller shall each keep confidential and protect from
disclosure all (a) confidential, proprietary, and/or trade secret information;
(b) tangible items containing, conveying, or embodying such information; and (c)
tooling obtained from and/or belonging to the other in connection with this
Agreement or any Order (collectively referred to as "Proprietary Information and
Materials"). Spirit AeroSystems and Seller shall each use Proprietary
Information and Materials of the other only in the performance of and for the
purpose of this Agreement and/or any Order. Provided, however, that despite any
other obligations or restrictions imposed by this GTA Section 20.0, Spirit
AeroSystems shall have the right to use, disclose and copy Seller's Proprietary
Information and Materials for the purposes of testing, certification, use, sale,
or support of any item delivered under this Agreement, an Order, or any airplane
including such an item; and any such disclosure by Spirit AeroSystems shall,
whenever appropriate, include a restrictive legend suitable to the particular
circumstances. The restrictions on disclosure or use of Proprietary Information
and Materials by Seller shall apply to all materials derived by Seller or others
from Spirit AeroSystems provided Proprietary Information and Materials.Upon
Spirit AeroSystems’ request at any time, and in any event upon the completion,
termination or cancellation of this Agreement, Seller shall return all of Spirit
AeroSystems provided Proprietary Information and Materials, and all materials
derived from Spirit AeroSystems provided Proprietary Information and Materials
to Spirit AeroSystems or Spirit AeroSystems’ designee unless specifically
directed otherwise in writing by Spirit AeroSystems. Seller shall not, without
the prior written authorization of Spirit AeroSystems, sell or otherwise dispose
of (as scrap or otherwise) any parts or other materials containing, conveying,
embodying, or made in accordance with or by reference to any Proprietary
Information and Materials. Prior to disposing of such parts or materials as
scrap, Seller shall render them unusable. Spirit AeroSystems shall have the
right to audit Seller's compliance with this GTA Section 20.0. Seller may
disclose Proprietary Information and Materials of Spirit AeroSystems to its
subcontractors or suppliers as required for the performance of an Order,
provided that each such subcontractor first assumes, by written agreement, the
same obligations imposed upon Seller under this GTA Section 20.0 relating to
Proprietary Informations and Materials; and Seller shall be liable to Spirit
AeroSystems for any breach of such obligation by such subcontractor. The
provisions of this GTA Section 20.0 are effective in lieu of, and will apply
notwithstanding the absence of, any restrictive legends or notices applied to
Proprietary Informations and Materials; and the provisions of this GTA Section
20.0 shall survive the performance, completion, termination or cancellation of
this Agreement or any Order. This GTA Section 20.0 supersedes and replaces any
and all other prior agreements or understandings between the parties to the
extent that such agreements or understandings relate to Spirit AeroSystems’
obligations relative to confidential, proprietary, and/or trade secret
information, or tangible items containing, conveying, or embodying such
information, obtained from Seller and related to any Product, regardless of
whether disclosed to the receiving party before or after the effective date of
this Agreement.
 
27




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
21.0  COMPLIANCE
 
 
21.1  Compliance With Laws
 
 
Seller shall be responsible for complying with all legal requirements,
including, but not limited to the provisions of any statute, ordinance, rule,
regulation, judgment, decree, order, permit, approval, license or registration
applicable to its performance under this Agreement. Seller shall notify Spirit
AeroSystems of any aspect of Seller’s performance that is prohibited under any
legal requirements, at the earliest opportunity, but in all events sufficiently
in advance of Seller performance of such obligation, so as to identify and
implement alternative methods of performance. Seller shall notify Spirit
AeroSystems in writing at the earliest possible opportunity of any aspect of its
performance, which becomes subject to any additional legal requirement after the
date of execution of this Agreement or which Seller reasonably believes will
become subject to additional regulation during the term of this Agreement.
Seller agrees to indemnify and to hold harmless Spirit AeroSystems from any
failure by Seller to comply with any legal requirement.


21.2  Government Requirements
 
If any of the work to be performed under this Agreement is performed in the
United States, Seller shall, via invoice or other form satisfactory to Spirit
AeroSystems, certify that the Products covered by the Order were produced in
compliance with Sections 6, 7, and 12 of the Fair Labor Standards Act (29 U.S.C.
201-291), as amended, and the regulations and orders of the U.S. Department of
Labor issued there under. In addition, the following Federal Acquisition
Regulations are incorporated herein by this reference except "Contractor" shall
mean "Seller": Other Government clauses, if any, are incorporated herein either
by attachment to this document or by some other means of reference.
 
FAR 52.222-26 "Equal Opportunity"
FAR 52.222-35 "Affirmative Action for Disabled Veterans and Veterans of the
Vietnam Era”
FAR 52.222-36 "Affirmative Action for Workers with Disabilities”
FAR 52.247-64 “Preference for Privately Owned U.S.-Flagged Commercial Vessels”
 
21.3  Ethic Requirements/Code of Conduct
 
Spirit AeroSystems is committed to conducting its business fairly, impartially,
and in an ethical and proper manner. Spirit AeroSystems expectation is that
Seller will also conduct its business fairly, impartially and in an ethical and
proper manner. Spirit AeroSystems  further expects that Seller will have (or
will develop) and adhere to a code of ethical standards. If Seller has cause to
believe that Spirit AeroSystems or any
 
28




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
employee or agent of Spirit AeroSystems has behaved improperly or unethically
under this contract, Seller shall report such conduct to Spirit AeroSystems.
Although Spirit AeroSystems will not use the failure to report improper or
unethical behavior as a basis for claiming breach of contract by Seller, Seller
is encouraged to exert reasonable efforts to report such behavior when
warranted.
 
22.0  INTEGRITY IN PROCUREMENT
 
 
Seller warrants that neither it nor any of its employees, agents or
representatives have offered or given, or will offer or give any gratuities to
Spirit AeroSystems’ employees, agents or representatives for the purpose of
securing any Order or securing favorable treatment under any Order.
 
23.0  UTILIZATION OF SMALL BUSINESS CONCERNS
 


Seller agrees to actively seek out and provide the maximum practicable
opportunities for small businesses, small disadvantaged businesses, women-owned
small businesses, minority business enterprises, historically black colleges and
universities and minority institutions, historically underutilized business zone
small business concerns and U.S. veteran and service-disabled veteran owned
small business concerns to participate in the subcontracts Seller awards to the
fullest extent consistent with the efficient performance of this contract.
 
24.0 SPIRIT AEROSYSTEMS’ RIGHTS IN SELLER'S PATENTS, COPYRIGHTS, TRADE SECRETS,
AND TOOLING
 
 
Seller hereby grants to Spirit AeroSystems an irrevocable, nonexclusive, paid-up
worldwide license to practice and/or use, and license others to practice and/or
use on Spirit AeroSystems’ behalf, all of Seller's patents, copyrights, trade
secrets (including, without limitation, designs, processes, drawings, technical
data and tooling), industrial designs, semiconductor mask works, and tooling
(collectively hereinafter referred to as "Licensed Property") related to the
development, production, maintenance or repair of Products. Spirit AeroSystems
hereafter retains all of the aforementioned license rights in Licensed Property,
but Spirit AeroSystems hereby covenants not to exercise such rights except in
connection with the making, having made, using and selling of Products or
products of the same kind provided that such Product cannot, in Spirit
AeroSystems’ sole determination, be reasonably obtained in the required time
frame at a reasonable price from commercially available sources (including
Spirit AeroSystems) without the use of Seller’s Licensed Property and if one or
more of the following situations occur:
 

A.  
Seller discontinues or suspends business operations or the production of any or
all of the Products;

 
29




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------



 
[logo.jpg]
 

B.  
Seller is acquired by or transfers any or all of its rights to manufacture any
Product to any third party, whether or not related, without Spirit AeroSystems’
prior written concurrence;

 

C.  
Spirit AeroSystems cancels this Agreement or any Order for cause pursuant to GTA
Section 13.0 herein;

 

D.  
In Spirit AeroSystems’ judgment it becomes necessary, in order for Seller to
comply with the terms of this Agreement or any Order, for Spirit AeroSystems to
provide support to Seller (in the form of design, manufacturing, or on-site
personnel assistance) substantially in excess of that which Spirit AeroSystems
normally provides to its suppliers;

 

E.  
Seller's trustee in bankruptcy (or Seller as debtor in possession) fails to
assume this Agreement and all Orders by formal entry of an order in the
bankruptcy court within sixty (60) days after entry of an order for relief in a
bankruptcy case of the Seller, or Spirit AeroSystems elects to retain its rights
to Licensed Property under the bankruptcy laws;

 

F.  
Seller is at any time insolvent (whether measured under a balance sheet test or
by the failure to pay debts as they come due) or the subject of any insolvency
or debt assignment proceeding under state or non-bankruptcy law; or

 

G.  
Seller voluntarily becomes a debtor in any case under bankruptcy law or, in the
event an involuntary bankruptcy petition is filed against Seller, such petition
is not dismissed within thirty (30) days.

 
As a part of the license granted under this GTA Section 24.0, Seller shall, at
the written request of Spirit AeroSystems and at no additional cost to SPIRIT
AEROSYSTEMS, promptly deliver to Spirit AeroSystems any and all Licensed
Property considered by Spirit AeroSystems to be necessary to satisfy Spirit
AeroSystems’ requirements for Products and their substitutes.
 
25.0  TERMINATION OF AIRPLANE PROGRAM
 
 
25.1  Program Termination
 
 
The parties acknowledge and agree that Spirit AeroSystems may, in its sole
discretion, terminate all or part of this Agreement, including any Order issued
hereunder, by written notice to Seller, if Spirit AeroSystems’ Customer decides
not to initiate or continue production of the program which the Product
supports, by reason of SPIRIT AEROSYSTEMS’ Customer’s determination that there
is insufficient business basis for proceeding with such program. In the event of
such a termination, Spirit AeroSystems shall have no liability to Seller except
as expressly provided in GTA Section 25.2 below.
 
30




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
25.2  Termination Liability
 
 
In the event of a termination of the program as described in 25.1 above, Spirit
AeroSystems shall have no liability whatsoever to Seller, except to the extent
of any Orders issued prior to the date of the written notice to Seller
identified in 25.1 above. Termination of such Orders shall be governed by GTA
Section 12.0 herein.
 
26.0  PUBLICITY
 
 
Without Spirit AeroSystems’ prior written approval, Seller shall not, and shall
require that its subcontractors or suppliers shall not, release any publicity,
advertisement, news release or denial or confirmation of the same, regarding any
Order or Products, or the program to which they may pertain. Seller shall be
liable to Spirit AeroSystems for any breach of such obligation by any
subcontractor or supplier.
 
27.0  PROPERTY INSURANCE
 
 
27.1  Insurance
 
 
Seller shall obtain and maintain continuously in effect a property insurance
policy covering loss or destruction of or damage to all property in which Spirit
AeroSystems does or could have an insurable interest pursuant to this Agreement,
including but not limited to Tooling, Spirit AeroSystems furnished property, raw
materials, parts, work-in-process, incomplete or completed assemblies and all
other products or parts thereof, and all drawings, specifications, data and
other materials relating to any of the foregoing in each case to the extent in
the possession or under the effective care, custody or control of Seller or any
agent, employee, affiliate, subcontractor or supplier of Seller, in the amount
of full replacement value thereof providing protection against all perils
normally covered in an "all risk" property insurance policy (including without
limitation fire, windstorm, explosion, riot, civil commotion, aircraft,
earthquake, flood or other acts of God). Any such policy shall be with insurers
reasonably acceptable to Spirit AeroSystems and shall (i) provide for payment of
loss there under to Spirit AeroSystems, as loss payee, as its interests may
appear and (ii) contain a waiver of any rights of subrogation against Spirit
AeroSystems, its subsidiaries, and their respective directors, officers,
employees and agents
 
31




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
27.2  Certificate of Insurance
 
 
Upon written request from Spirit AeroSystems, Seller shall provide to Spirit
AeroSystems’ Procurement Representative Certificates of Insurance reflecting
full compliance with the requirements set forth in GTA Section 27.1. Such
certificates shall be kept current and in compliance throughout the period of
this Agreement and shall provide for thirty (30) days advanced written notice to
Spirit AeroSystems’ Procurement Representative in the event of cancellation,
non-renewal or material change adversely affecting the interests of Spirit
AeroSystems.
 
27.3  Notice of Damage or Loss
 
Seller shall give prompt written notice to Spirit AeroSystems’ Procurement
Representative of the occurrence of any damage or loss to any property required
to be insured herein. If any such property shall be damaged or destroyed, in
whole or in part, by an insured peril or otherwise, and if no Event of Default
shall have occurred and be continuing, then Seller may, upon written notice to
Spirit AeroSystems, settle, adjust, or compromise any and all such loss or
damage not in excess of Two Hundred Fifty Thousand Dollars ($250,000) in any one
occurrence and Five Hundred Thousand Dollars ($500,000) in the aggregate. Seller
may settle, adjust or compromise any other claim by Seller only after Spirit
AeroSystems has given written approval, which approval shall not be unreasonably
withheld.
 
28.0  RESPONSIBILITY FOR PERFORMANCE
 


Seller shall be responsible for performance of its obligations under this
Agreement. Seller shall bear all risks of providing adequate facilities and
equipment to perform each Order in accordance with the terms thereof. If any use
of any facilities or equipment contemplated by Seller for use in performing
Orders will not be available for any reason, Seller shall be responsible for
arranging for similar facilities and equipment at no cost to Spirit AeroSystems,
and any failure to do so shall not relieve Seller from its obligations.
 
Seller shall notify and obtain written approval from Spirit AeroSystems prior to
moving work to be performed under this Agreement between Seller’s various
facilities. Seller shall include as part of its subcontracts those elements of
the Agreement that protect Spirit AeroSystems’ rights including but not limited
to right of entry provisions, proprietary information and rights provisions and
quality control provisions. In addition, Seller shall provide to its
subcontractor's sufficient information to document clearly that the work being
performed by Seller's subcontractor is to facilitate performance under this
Agreement or any Order. Sufficient information may include but is not limited to
Order number, GTA number or the name of Spirit AeroSystems’ Procurement
Representative.
 
32




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
28.1  Subcontracting
 
 
Seller shall maintain complete and accurate records regarding all subcontracted
items and/or processes. Seller’s use of subcontractors or suppliers shall comply
with Seller’s quality assurance system approval for said subcontractors or
suppliers. Unless Spirit AeroSystems’ prior written authorization or approval is
obtained, Seller may not purchase completed or substantially completed Products.
For purposes of this GTA Section and this GTA Section only, completed or
substantially completed Products shall not include components of assemblies or
subassemblies. No subcontracting by Seller shall relieve Seller of its
obligation under the applicable Order. Utilization of a Spirit AeroSystems
approved source does not constitute a waiver of Seller's responsibility to meet
all specification requirements.
 
28.2  Reliance
 
 
Entering into this Agreement is in part based upon Spirit AeroSystems’ reliance
on Seller's ability, expertise and awareness of the intended use of the
Products. Seller agrees that Spirit AeroSystems and Spirit AeroSystems’
Customers may rely on Seller as an expert, and Seller will not deny any
responsibility or obligation hereunder to Spirit AeroSystems or Spirit
AeroSystems’ Customers on the grounds that Spirit AeroSystems or Spirit
AeroSystems’ Customers provided recommendations or assistance in any phase of
the work involved in producing or supporting the Products, including but not
limited to Spirit AeroSystems’ acceptance of specifications, test data or the
Products.
 
28.3  Assignment
 
 
* 
 
29.0  NON-WAIVER/PARTIAL INVALIDITY
 
 
Any failures, delays or forbearances of Spirit AeroSystems in insisting upon or
enforcing any provisions of any Order, or in exercising any rights or remedies
under this Agreement, shall not be construed as a waiver or relinquishment of
any such provisions, rights or remedies; rather, the same shall remain in full
force and effect. If any provision of any Order is or becomes void or
unenforceable by law, the remainder shall be valid and enforceable.
 
_______________________
*The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request. 
 
33

 


General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
30.0  HEADINGS
 
 
Section headings used in this Agreement are for convenient reference only and do
not affect the interpretation of the Agreement.
 
31.0  RESERVED
 
 
32.0  RESERVED
 
 
33.0  DISPUTES
 
 
Spirit AeroSystems and Seller shall use their best reasonable efforts to resolve
any and all disputes, controversies, claims or differences between Spirit
AeroSystems and Seller, arising out of or relating in any way to this GTA or its
performance, including, but not limited to, any questions regarding the
existence, validity or termination hereof ("Disputes"), through negotiation. If
a Dispute cannot be resolved by the functional representatives of Spirit
AeroSystems and Seller, it shall be referred up through management channels of
the Parties or their respective designees, for further negotiation.
 
Any dispute that arises under or is related to this Agreement that cannot be
settled by mutual agreement of the parties shall be resolved only as provided in
SBP Section 5. Pending final resolution of any dispute, Seller shall proceed
with performance of this Agreement according to Spirit AeroSystems’ instructions
so long as Spirit AeroSystems continues to pay amounts not in dispute.
 
34.0  RESERVED
 
 
35.0  TAXES
 
 
35.1  Inclusion of Taxes in Price
 
 
Unless this Agreement, specifies otherwise, the price of this contract includes,
and Seller is liable for and shall pay, all taxes, impositions, charges and
exactions imposed on or measured by this Agreement and the Orders issued
hereunder, except for sales or use taxes on sales to Spirit AeroSystems ("Sales
Taxes") for which Spirit AeroSystems specifically agrees to pay and which are
separately stated on Seller’s invoice. Prices shall not include any taxes,
impositions, charges or exactions for which Spirit AeroSystems has furnished a
valid exemption certificate or other evidence of exemption.
 
34




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------


 
[logo.jpg]
 
35.2  Litigation
 
 
In the event that any taxing authority has claimed or does claim payment for
sales taxes, Seller shall promptly notify Spirit AeroSystems, and Seller shall
take such action as Spirit AeroSystems may direct to pay or protest such taxes
or to defend against such claim. The actual and direct expenses, without the
addition of profit and overhead, of such defense and the amount of such taxes as
ultimately determined as due and payable shall be paid directly by Spirit
AeroSystems or reimbursed to Seller. If Seller or Spirit AeroSystems is
successful in defending such claim, the amount of such taxes recovered by
Seller, which had previously been paid by Seller and reimbursed by Spirit
AeroSystems or paid directly by Spirit AeroSystems, shall be immediately
refunded to Spirit AeroSystems.
 
35.3  Rebates
 
 
If any taxes paid by Spirit AeroSystems are subject to rebate or reimbursement,
Seller shall take the necessary actions to secure such rebates or reimbursement
and shall promptly refund to Spirit AeroSystems any amount recovered
 
36.0  INDUSTRIAL PARTICIPATION
 
 
To the exclusion of all others, Spirit AeroSystems or its assignee shall be
entitled to all industrial participation benefits or offset credits which might
result from this Agreement or Order. Seller shall provide documentation or
information, which Spirit AeroSystems or its assignee may reasonably request to
substantiate claims for industrial benefits or offset credits. Seller agrees to
use reasonable efforts to identify the foreign content of goods, which Seller
either produces itself or procures from other companies for work directly
related to this Agreement. Promptly after selection of a non-U.S. subcontractor
or supplier for work under this Agreement, Seller shall notify Spirit
AeroSystems of the name, address, subcontract point of contact (including
telephone number) and dollar value of the subcontract.


EXECUTED in duplicate as of the date and year first set forth above by the duly
authorized representatives of the Parties.
 
Spirit AeroSystems    SELLER
Spirit AeroSystems, Inc.   LMI Aerospace, Inc.


_______________________________
_______________________________
Name: K. E. Lyons
Name:
Title: Procurement Agent, V
Title:

 
 
 
35




General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL




--------------------------------------------------------------------------------



 
[logo.jpg]
 
Date:
Date:



 
 


36
 
 
 
General Terms Agreement
 
LMI Aerospace, Inc.
Pro-Forma dated 07-01-05
 
SPIRIT AEROSYSTEMS-GTA-T5P2-YB-001851
   
INITIALS: KEL



 
 
 